Citation Nr: 1812315	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart atrioventricular (AV) block.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1983 to May 1987 and from June 2004 to May 2005.  He also had service in the Marine Corps Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating determination of the Department of Veterans Affairs(VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is of record.  


FINDING OF FACT

AV block first manifested during a period of inactive duty for training; the Veteran had no injury, aggravation of an injury, acute myocardial infarction or cardiac arrest during inactive duty for training.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for AV block have not been met.  38 U.S.C. §§ 106, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Active service includes any period of active duty training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training (INACDUTRA) includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C. § 101(23)(A). 

Thus, with respect to the Veteran's Marine Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or (with the exceptions noted above) an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487   (1993).

For certain chronic disorders, including cardiovascular disease, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  However, presumptive periods do not apply to ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA is not appropriate.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran maintains that during a period of INACDUTRA in September 2007, he incurred heart problems, namely an AV block and that service connection should be warranted for AV block and any other cardiac disability resulting from the AV block.  

A review of the Veteran's service personnel records reveals that for the period from August 2007 through October 2007, he was ordered to "associate duty".  Associate duty orders are inactive duty training orders that allow Reserve Marines to affiliate with a unit in a non-pay status.

The Veteran indicated that during this time period, he started experiencing difficulties running while performing Physical Training.  He stated that symptoms which were exhibited were a shortness of breath and unusual heart palpitations.  The Veteran reported that he was in good health with a good military appearance and his prior PFT scores were first class.  He noted that the symptoms normally presented themselves while running the 3 mile course.  He indicated that during the initial onset he had to stop over 20 times during a 3 mile run, which had not happened before.  The Veteran stated that since he had no prior experience with this feeling he concluded that something was wrong.  The Veteran indicated that since his Associate Duty orders were non-paid, he scheduled an appointment with his civilian healthcare provider.  Following examination by his physician, the Veteran was referred to a cardiologist for his symptoms.  

Stress testing performed by the cardiologist, D. L., M.D., revealed AV block, initially Wenckebach pattern, occurring 4.16 minutes into exercise at a heart rate of 138 bpm which persisted for the remainder of exercise, total duration 6:30 minutes by Advanced protocol.  The Veteran was found to have a normal stress cardiogram with no evidence of myocardial ischemia.  

In a September 2007 report, Dr. L. indicated that a baseline electrocardiogram revealed marked first-degree AV block in the range of 300 ms and a right bundle branch block.  He reported that because of the abnormal sensations a Halter monitor was done that day which indicated sinus rhythm with first degree AV block and interventricular conduction defect.  There was no heart block seen on testing. 

In January 2008, the Veteran had a pacemaker installed.  In October 2009, the Veteran was noted to have increasing dyspnea on exertion and a finding of junctional extrasystoles preempting normal conduction, for which beta-blocker was instituted.  That same month, the Veteran presented to Arlington hospital, with sustained wide-complex tachycardia felt to be ventricular tachycardia and congestive heart failure.  Cardiac catheterization revealed normal coronary arteries and severe left ventricular dysfunction warranting placement of biventricular pacing lCD. 

The above records are absent for evidence of an injury, such as acute myocardial infarction or cardiac arrest, during a period of inactive duty for training.  These records document only that the Veteran suffered shortness of breath after a run during a period of inactive duty for training due to diagnosed AV block.  It was later noted that he had a conduction defect and left ventricular dysfunction.  There is no evidence establishing that the Veteran sustained a cardiac injury during INACDUTRA.  These records are therefore evidence against the claim. 

Given that the Veteran suffers from an apparent heart defect and disease process, rather than an injury, that manifested during a period of inactive duty for training, a Line of Duty determination is irrelevant to the Veteran's service connection claim.  The evidence of record does not support the Veteran's claim because this evidence is not probative of an injury, acute myocardial infarction or cardiac arrest, during any period of inactive duty for training. 

The Board recognizes the Veteran's contentions as to the diagnoses and relationship between his service and the claimed disability.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss ongoing shortness of breath, chest pain and symptoms of dizziness or other observable problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the currently diagnosed AV block and its medical causation are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  The diagnosis of AV block is based on clinical findings.  For this reason, AV block is not a simple medical condition that the Veteran is competent to etiologically relate to any medical disability or disorder as he is not shown to be qualified through education, training, or experience to interpret clinical findings of a disease process or interpret diagnostic studies and determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Given the complex nature of the Veteran's disability his assertions do not constitute competent medical evidence that he suffers from a heart injury, myocardial infarction, or cardiac arrest, that is a result of service. 

In summary, the only incident during the Veteran's service of any relevance to his appeal was the AV block after a run during inactive duty for training with the Marine Reserves.  The medical records of record are evidence that the Veteran did not suffer any injury, acute myocardial infarction or cardiac arrest, during his inactive duty for training.  Thus, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for AV block is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


